831 F.2d 297
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Joseph L. SILVERBURG, Plaintiff-Appellant,v.Charles TACKETT, Officially and Individually, Defendant-Appellee
No. 87-5049.
United States Court of Appeals, Sixth Circuit.
Oct. 15, 1987.

Before LIVELY, Chief Judge KEITH and MILBURN, Circuit Judges.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel agrees unanimously that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Plaintiff requests counsel on appeal from the district court's order dismissing his 42 U.S.C. Sec. 1983 complaint.  Upon review, we conclude that the district court correctly dismissed the complaint pursuant to 28 U.S.C. Sec. 1915(d) because the factual allegations contained in the complaint do not entitle plaintiff to relief.    Harris v. Johnson, 784 F.2d 222 (6th Cir.1986);  Spruyette v. Walters, 753 F.2d 498 (6th Cir.1985), cert. denied, --- U.S. ----, 106 S. Ct. 788 (1986).


3
Plaintiff is not entitled to damages because judges of courts of general jurisdiction are immune from liability for their judicial acts.    Bradley v. Fisher, 80 U.S.  (13 Wall.) 335 (1872);  Sparks v. Character and Fitness Comm. of Kentucky, 818 F.2d 541 (6th Cir.1987).  Furthermore, plaintiff is not entitled to a declaratory judgment.  His allegations simply do not establish that he was deprived of a right secured by the federal constitution or laws of the United States.  As a result, he has not stated a claim for relief under 42 U.S.C. Sec. 1983.    See Parratt v. Taylor, 451 U.S. 527, 535 (1981).


4
The request for counsel is denied.  The order of the district court is affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.